Beck, J".
We can, by inference or presumption, add nothing to and take nothing away from a verdict, either special or general. It must be sufficient in itself to authorize judgment thereon. And to justify a judgment on a special finding contrary to a general verdict, it must affirmatively appear that the latter is inconsistent with the former; it will not be presumed. Bonham v. Iowa Cent. Ins. Co., 25 Iowa, 328; Mershon v. The National Ins. Co., 34 Iowa, 87.
The special findings in this case are not inconsistent with the general verdict. The jury did not return the number of brick which they estimated at the different values found by them. . If a certain number be estimated at the value of $5.66f and the remainder at $8.50, the sum thus found will agree with the general verdict. Plaintiff’s counsel reaches his conclusion by presuming that a certain number were of the greater value. But no presumption can be exercised to overthrow the general verdict. We presume rather in favor of the consistency of all the findings. We must, therefore, hold that the number of brick of the different values as found by the jury agree with the general verdict. •
Affirmed .